70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie Lee WHITFIELD, Plaintiff-Appellant,v.R. TYLER, LPN;  E.T. Turner;  P.A. Terrangi, Warden,Defendants-Appellees.
No. 95-6989.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  December 5, 1995.

Willie Lee Whitfield, Appellant Pro Se.  Jeff Wayne Rosen, Adler, Rosen & Peters, P.C., Virginia Beach, VA;  Mark R. Davis, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's orders* denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the magistrate judge's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Whitfield v. Tyler, No. CA-94-111 (E.D. Va.  Oct. 25, 1994 & June 8, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to magistrate judge jurisdiction pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)